Case 18-17641-jkf   Doc 30   Filed 05/09/19 Entered 05/10/19 15:52:21   Desc Main
                              Document Page 1 of 2




                      9th           May




                xxxxxxxxxxxx

      xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx




      xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx




      xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
Case 18-17641-jkf   Doc 30     Filed 05/09/19 Entered 05/10/19 15:52:21       Desc Main
                                Document Page 2 of 2




     xxxxxxxxxxxxxxxxxxxxxxx




                                                    Judge Jean K. FitzSimon
